Title: To John Adams from John Quincy Adams, 30 June 1818
From: Adams, John Quincy
To: Adams, John


				
					My dear and honoured father.
					Washington 30. June 1818. 
				
				Mr G. W. Campbell is going out as Envoy Extraordinary, and Minister Plenipotentiary from the United States to the Court of Russia. He is to embark at Boston in the frigate Guerriére, and I hope will find an opportunity to go out and see you, with Mrs Campbell, and their family at Quincy—You and my dear Mother will I am well assured take the more satisfaction in seeing them with the recollection that Mrs Campbell, is the daughter of your highly esteemed friend, the late Mr Stoddert.I am dear Sir, your ever faithful Son
				
					John Quincy Adams.
				
				
			